UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 9 , 2015( June 9 , 2015) VBI VACCINES INC. (Exact name of registrant as specified in charter) Delaware 000-18188 93-0589534 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 222 3 rd Street, Suite 2241 Cambridge, Massachusetts 02142 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(617) 830-3031 No change (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2 below). [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). [ ] Pre-commencement communications pursuant to Rule 13e-(c) under the Exchange Act (17 CFR 240.13(e)-4(c)) Item 7.01 Regulation FD Disclosure. On June 9, 2015, VBI Vaccines Inc. issued a press release. A copy of the press release is attached as Exhibit 99.1. The information disclosed under this Item 7.01, including Exhibit 99.1 hereto, shall not be deemed “filed” for purposes of Section 18 of the Exchange Act of 1934, as amended, and shall not be deemed incorporated by reference into any filing made under the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release dated as of June 9, 2015* *Furnished herewith SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VBI VACCINES INC. Date: June 9, 2015 By: /s/ T. Adam Buckley T. Adam Buckley Vice President, Operations and Project Management EXHIBIT INDEX Exhibit No. Description Press Release dated as of June 9, 2015* *Furnished herewith
